Williams, J.
(dissenting). The opinion of the majority rules .a point which was argued in the case of Montlake Coal Company v. Chattanooga, Limited, 193 S. W., 1057, but which was pretermitted in the decision. However, in my investigation of that case, and in preparing the opinion of the court therein, as well as the opinion in the recent case of Phillips v. Rooker, 134 Tenn., 457, 184 S. W., 12, I reached the conclusion that the true rule was contrary do the one adopted by. the majority on the question as to when an election of remedies becomes an irrevocable one. A feinvestigation made in this case serves but to confirm that view.
No doubt, the rule announced in the majority opinion may be supported by numerous decisions in other jurisdictions apt on the immediate point; but in my opinion the greater number of recent cases lay down a contrary doctrine, which I conceive to be the better one. Just as the earlier rule is being pared down or discarded in some of the other jurisdictions, it so happens that this court for the - first time is to pass upon the question; and in doing so we adopt that earlier rule and, in my view, turn *116away from the juster one that is fast being accepted in other jurisdictions, and must finally prevail.
The doctrine of the election of remedies appears to be in a stage of flux. Three phases of doctrine have contended for paramountcy. One of these is that adopted by the majority; another announces that, in certain types of cases at least, an election of remedies does not necessarily become conclusive even at the time favorable judgment is taken by the complainant ; and the third line holds to the middle ground that the mere bringing of suit on one remedy is not a decisive, act of election, and that the suit does not become such, prior to judgment, unless some benefit is taken by the complainant or some detriment is suffered by the adversary party.
It is believed that much of the difficulty, leading to variant decisions, is due to failure in instances to take a distinction between an election of rights or remedial rights, on the one hand, and a-n election of remedies on the other. Herein, it seems to me, is the fundamental érror in the majority’s opinion in this case. All the Tennessee cases cited, including Phillips v. Rooker, and also the case of Robb v. Voss, 155 U. S., 43, 15 Sup. Ct., 4, 39 L. Ed., 63, involve elections made as between remedial rights; and in such cases the true rule is that the election in order to conclusive effectiveness need not be acted on by the other party by way of a detrimental change of position. This is by no means true in cases that involve the election of mere remedies.
*117“Election of remedial rights” is a choice between two inconsistent substantive rights, either of which ■may he asserted at the volition of the chooser alone, who, however, cannot enjoy the benefit of both. Such an'election goes not to form but to substance, affecting some right or title selected. Such choice perforce discards the alternative inconsistent right or claim. A good example is that given in the first of our cases cited in the prevailing opinion, Watkins v. Watkins, 7 Yerg. (15 Tenn.), 283 — an election made by a widow to take dower as a right given by statute, which operates an abandonment of the right to. a provision made for her in an instrument independent of the statute.
An “election of remedies,” or of forms of action or procedure, does not involve choice as between two existing substantive rights. A form of action or remedy is but a means of administering justice, rather than an end in itself. In the instant case, the suit to rescind should he considered as a tentative appeal .to the court for relief by way of having the court through orderly processes declare the result — rescission — and so long as the pursuit of that form of action did not advantage the complainant or prejudice his opponent, in respect of his estate or defense, the suitor ought not to be precluded from dismissing and suing on the contract. The knife that severs the cord that binds the parties in contractual relationship, on a rescission, is in such case to be wielded by the court — when it comes to pass judg*118ment. Until judgment passes or detriment is worked, it seems to be the jnster conception that the complainant may voluntarily dismiss and turn to another remedy. '
The difference here contended for is recognized in a number of cases, and enforced without open recognition or formulation in many others.
The writer of a note appended to the case of Register v. Carmichael, 34 L. R. A. (N. S.), 309, in which the cases are collated, after adverting to the conflict in the decisions, states that the weight of authority appears to be to the effect that an election of remedies to be conclusive, precluding another choice, must be efficacious - to some extent at least; and that:
“ ‘The mere bringing of a suit is not determinative of the right. The party against whom the estoppel is pleaded must have received some benefit under his election,’ or have caused some detriment to the other party. ...
“In considering this question, some courts seem to have made a distinction between inconsistent rights and inconsistent remedies. That is, two or more inconsistent remedies may be founded upon one and the same right. ... In cases of this kind it seems clear that the mere bringing of one form of action does not operate as a conclusive election which, prior to judgment, will bar another form of action, as the rights and obligations of the parties are not changed by the mere institution of one' of such actions. ‘No right or title, but only a remedy, is *119selected, and until judgment there is no bar to a change of remedy.’ ”
While I am of opinion that what is said by this writer in regard to the weight of authority may be doubted, I am equally of opinion that the majority of the later and better reasoned cases is in accord with the view he expresses.
In 9 R. C. L., p. 960, where is to be found the latest restatement of the doctrine in text form, it is said:
“Some courts go so far as to say that in such cases the choice of a remedy once made cannot be withdrawn or reconsidered, though no advantage has been gained nor injury done by the choice, and no injury would be done by setting the choice aside. But the more reasonable rule is that the mere bringing of an action which has been dismissed before judgment, and in which no element of estoppel in pais has arisen, that is, where no advantage has been gained or no detriment has been occasioned, is not an election” — that is to say, no irrevocable election.
KNOwutoN, J., in the case of Miller v. Hyde, 161 Mass., 472, 37 N. E., 760, 25 L. R. A., 42, 42 Am. St. Rep., 424, involving trover and later replevin, said:
‘ ‘ The principal question in cases of this kind is: At what stage of the proceeding shall the owner be deemed to have made his election that binds him? On principle, and as a general rule, he should be bound by the election he makes, if in making it he goes so far as to affect the rights or interests of the other party. It would be unjust, when he may proceed *120only in one or the other of two opposite directions, that he should go forward in one direction in such a way as materially to affect the other party, and then turn backward and go on in the other, and compel his adversary to satisfy him in a different way.”
The rule adopted by the majority is likely to result in hardships. To the demonstration of this fact in other jurisdictions is due the modification of the doctrine by recent decisions. The rule announced holds to a cold formula of the law that is rigid, and unvitalized- by the quickening influence of equitable principles; one that stands in need, in the development of jurisprudence, of amelioration, so as to reach substantial justice, and not mere metaphysical justice.
In the prevailing opinion, as well as in the Mont-lake Case, it is .recognized that if the first remedy is pursued under a mistaken notion, on the part of the suitor, that it existed, whereas only one, and that the other, remedy really existed, he is not concluded. It may well be asked: What kind of a mistake? One of fact or one of law? If the latter or both, then the entire contention seems to me to be yielded. If the mistake referred to be one in respect to legal effect or of law, why should the suitor be held concluded by his first choice, when he would not be in case he were misled only in respect to the underlying facts?
In Standard Oil Co. v. Hawkins, 74 Fed., 395, 20 C. C. A., 468, 33 L. R. A., 739, this phase is discussed:
“The question is, therefore, whether, and under *121what circumstances, a party may be relieved from an ill-advised election of a remedy, when the election was made in ignorance that a better remedy was permitted by the law. It is one thing whether a contract will be reformed because entered into through ignorance and mistake of the law by one party, and quite another and different thing whether one may be relieved from an improvident election of a remedy occurring through his ignorance of possessing a better remedy. ‘Election,’ says Dyer, ‘is the internal, free, and spontaneous separation of one thing from another, without compulsion, consisting in the mind and will.’ Bullock v. Burdett, 3 Dyer, 281. That designed selection cannot occur if the party be ignorant of his rights. 'He cannot deliberately select one of two or more remedies if he know of but one to which he is entitled. Therefore it is, as stated by Kerr,- that ‘ an election made by a party under a mistake of facts, or a misconception as to his rights, is not binding in equity. In order to constitute a valid election, the act must be done with a full knowledge of the circumstances of the case, and the right to which the person put to his election was entitled.’ Kerr, Fraud & Mistake (Am. Ed., notes by Bump), 453. Of course, the assertion by the appellant of a general claim against the bank was, in a sense, inconsistent with its assertion of right to pursue the proceeds of the drafts; and it cannot be allowed to shift its position, if the change would impose detriment, in a legal sense, upon the opposing party. It would then be *122estopped by its conduct. But if there be no estoppel, if no injury has resulted from the remedy pursued, to deny one the right to change position would be to say that litigant must in the first instance, and at his peril, elect his remedy, and that he may thereafter pursue no other, although the law affords him a better one, which through ignorance or misconception, he had failed to adopt, notwithstanding his opponent has suffered no detriment from the mistaken course pursued. We do not understand the law to justify so harsh a rule. . . . We understand This to be the rule established, whether the mistake may be deemed a mistake of law or a mistake of fact. Pom. Eq. Jur., 512; Wells, F. & Co. v. Robinson, 13 Cal., 134; Ward v. Ward, 134 Ill., 417, 25 N. E., 1012; Becker v. Walworth, 45 Ohio St., 173, 12 N. E., 1; Johnson-Brinkman Commission Co. v. Central Bank, 116 Mo., 558, 22 S. W., 813, 38 Am. St. Rep., 615; Nysewander v. Lowman, 124 Ind., 584, 24 N. E., 355; Woodburn’s Estate, McMannis’s Appeal, 138 Pa., 606, 21 Atl., 16; Macknet v. Macknet, 29 N. J. Eq., 54.”
See Bierce v. Hutchins, 205 U. S., 340, 27 Sup. Ct., 524, 51 L. Ed., 828, where the mistake was one of law, and where the first step taken by the suitor is referred to as “a strictly unilateral act, not as an offer to which an assent might be presumed.” The claim there made was that the institution of proceedings to enforce a materialman’s lien■ precluded the latter assertion of a title retained to the material sold. The court said:
*123“If a lien had been established by judgment or decree, the title would be gone by force of an adjudication inconsistent with its continuance. But the assertion of a lien by one who has title, so long as it is only an assertion and nothing more, is merely a mistake.”
The decision last cited I understand to proceed upon the same principle that underlies the one reached and declared in the case of Standard Oil Co. v. Hawkins, supra, by the circuit court of appeals, which lastnamed case is referred to by the majority as one of “an inferior appellate court.” If that opinion, however, lacks anything in the way of authority beyond the authority afforded by sound reason and wise judicial policy, that lack is supplied by the court of the highest authority in Bierce v. Hutchins, unless I fail in my analysis of the latter case.
In passing, it may be remarked that the reasoning in the Bierce Case also vindicates what was indicated in the Montlake Case: That a mistake, whether of fact or law, may not be retrieved by a change of remedies, after judgment or after the accruing of some detriment to the one proceeded against.
If the rule be as held, then an intending litigant should be as solicitous to have a good pleader employed to bring his suit as he is to have his cause of quarrel just. A meritorious cause of action may fail by reason of a misstep in procedure, and because the court is unable to aid in a retrieve; the court having tied its own hands.
*124I am reminded by the fate of this suit of a bit of negro folk-lore that gave at least one child’s brain no little worry: ■ If you dance on Sunday, be sure not to cross your legs, for if you do you’re in danger of the fires of- torment. Grizzard assayed to play the role of litigant, but crossed his remedies and finds himself cast into utter darkness where between his wails he may exercise himself by gnashing his teeth.
Believing that the majority’s decision on so important a matter is a step backward instead of forward, it has seemed to me that a statement of the grounds, rather than the mere recording of dissent, is not unwarranted.